           Case 5:20-cv-00518-G Document 11 Filed 11/10/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHARLES HINES,                                  )
                                                )
       Petitioner,                              )
                                                )
v.                                              )   Case No. CIV-20-518-G
                                                )
                                                )
WARDEN S. YOUNG,                                )
                                                )
       Respondent.                              )

                                           ORDER

       Petitioner Charles Hines, a federal prisoner, filed this action pursuant to 28 U.S.C.

§ 2241 seeking habeas relief. See Pet. (Doc. No. 1). In accordance with 28 U.S.C. §

636(b)(1), the matter was referred to Magistrate Judge Suzanne Mitchell for preliminary

review.

       On July 29, 2020, Judge Mitchell issued a Report and Recommendation (Doc. No.

9), in which she recommended the habeas petition be dismissed due to a lack of statutory

jurisdiction. In the Report and Recommendation, Judge Mitchell advised Petitioner of his

right to object to the Report and Recommendation by August 19, 2020. Judge Mitchell

also advised that a failure to timely object would constitute a waiver of the right to appellate

review of the factual findings and legal conclusions contained in the Report and

Recommendation.

       As of this date, Petitioner has not submitted any objection to the Report and

Recommendation or sought leave for additional time to do so.
           Case 5:20-cv-00518-G Document 11 Filed 11/10/20 Page 2 of 2




                                    CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 9) is ADOPTED in its

entirety. This action is DISMISSED for lack of jurisdiction. A separate judgment shall be

entered.

      IT IS SO ORDERED this 10th day of November, 2020.




                                           2
